RULE 1120. DEFINITIONS

                                                 ***

AGE-APPROPRIATE OR DEVELOPMENTALLY-APPROPRIATE is used to describe
the: 1) activities or items that are generally accepted as suitable for children of
the same chronological age or level of maturity or that are determined to be
developmentally appropriate for a child, based on the development of cognitive,
emotional, physical, and behavioral capacities that are typical for an age or age
group; or 2) in the case of a specific child, activities or items that are suitable
based on the developmental stages attained by the child with respect to the
cognitive, emotional, physical, and behavioral capacities of the child.

                                                 ***

CAREGIVER is a person with whom the child is placed in an out-of-home
placement, including a resource family or individual designated by a county
agency or private agency. The resource family is the caregiver for any child
placed with them.
                                       ***

REASONABLE AND PRUDENT PARENT STANDARD is the standard,
characterized by careful and sensible parental decisions that maintain the health,
safety, and best interests of a child while encouraging the emotional and
developmental growth of the child, that a caregiver must use when determining
whether to allow a child to participate in extracurricular, enrichment, cultural, and
social activities.

                                                 ***
         Official Note: Rule 1120 adopted August 21, 2006, effective February 1, 2007. Amended March
19, 2009, effective June 1, 2009. Amended December 24, 2009, effective immediately. Amended April
21, 2011, effective July 1, 2011. Amended April 29, 2011, effective July 1, 2011. Amended May 20,
2011, effective July 1, 2011. Amended June 24, 2013, effective January 1, 2014. Amended October 21,
2013, effective December 1, 2013. Amended July 28, 2014, effective September 29, 2014. Amended
July 13, 2015, effective October 1, 2015. Amended December 9, 2015, effective January 1, 2016.


Committee Explanatory Reports:

        Final Report explaining the provisions of Rule 1120 published with the Court’s Order at 36
Pa.B.5571 (September 2, 2006). Final Report explaining the amendments to Rule 1120 published with
the Court’s Order at 39 Pa.B. 1614 (April 4, 2009). Final Report explaining the amendments to Rule 1120
published with the Court’s Order at 40 Pa.B. 222 (January 9, 2010). Final Report explaining the
amendments to Rule 1120 published with the Court’s Order at 41 Pa.B. 2319 (May 7, 2011). Final Report
explaining the amendments to Rule 1120 published with the Court’s Order at 41 Pa.B. 2413 (May 14,
2011). Final Report explaining the amendments to Rule 1120 published with the Court’s Order at 41
Pa.B. 2839 (June 4, 2011). Final Report explaining the amendments to Rule 1120 published with the
Court’s Order at 43 Pa.B. 3941 (July 13, 2013). Final Report explaining the amendments to Rule 1120
published with the Court’s Order at 43 Pa.B. 6658 (November 9, 2013).Final Report explaining the
amendments to Rule 1120 published with Court’s Order at 44 Pa.B. 5447 (August 16, 2014). Final Report
explaining the amendments to Rule 1120 published with the Court’s Order at 45 Pa.B. 3987 (July 25,
2015). Final Report explaining the amendments to Rule 1120 published with the Court’s Order at -
Pa.B. - (-).




                                                2
RULE 1608. PERMANENCY HEARING

A. Purpose and timing of hearing. For every case, the court shall conduct a
   permanency hearing at least every six months for purposes of determining or
   reviewing:

      1) the permanency plan of the child;

      2) the date by which the goal of permanency for the child might be achieved;
         and

      3) whether the placement continues to be best suited to the safety, protection,
         and physical, mental, and moral welfare of the child.

B. Recording. The permanency hearing shall be recorded.

C. Evidence.

      1) Any evidence helpful in determining the appropriate course of action,
         including evidence that was not admissible at the adjudicatory hearing, shall
         be presented to the court.

      2) If a report was submitted pursuant to Rule 1604, the court shall review and
         consider the report as it would consider all other evidence.

D. Court’s findings.

      1) Findings at all six-month hearings. At [the]each permanency hearing, the
         court shall enter its findings and conclusions of law into the record and enter
         an order pursuant to Rule 1609. On the record in open court, the court shall
         state:

             a) the appropriateness of the placement;

             b) the appropriateness, feasibility, and extent of compliance with the
                permanency plan developed for the child;

             c) the appropriateness and feasibility of the current placement goal for
                the child;

             d) the likely date by which the placement goal for the child might be
                achieved;

             e) whether reasonable efforts were made to finalize the permanency plan
                in effect;



                                           3
f) whether the county agency has made services available to the
   guardian, and if not, why those services have not been made available;

g) the continued appropriateness of the permanency plan and the
   concurrent plan;

h) whether the county agency has satisfied the requirements of Rule
   1149 regarding family finding, and if not, the findings and conclusions
   of the court on why the requirements have not been met by the county
   agency;

i) whether the child is safe;

j) if the child has been placed outside the Commonwealth, whether the
   placement continues to be best suited to the safety, protection, and
   physical, mental, and moral welfare of the child;

k) the services needed to assist a child who is [sixteen]fourteen years of
   age or older to make the transition to [independent living]a
   successful adulthood, including:

      i) the specific independent living services or instructions that are
         currently being provided by the county agency or private
         provider;

      ii) the areas of need in independent living instruction that have
          been identified by the independent living assessment completed
          pursuant to the Chafee Act, 42 U.S.C. § 671 et seq.;

      iii) the independent living services that the child will receive prior to
           the next permanency review hearing;

      iv) whether the child is in the least restrictive, most family-like
          setting that will enable him to develop independent living skills;

      v) the efforts that have been made to develop and maintain
         connections with supportive adults regardless of placement
         type;

      vi) whether the child is making adequate educational progress to
          graduate from high school or whether the child is enrolled in
          another specified educational program that will assist the child
          in achieving self-sufficiency;

      vii) the job-readiness services that have been provided to the child
           and the employment/career goals that have been established;

                                4
             viii)whether the child has physical health or behavioral health needs
                  that will require continued services into adulthood; and

             ix) the steps being taken to ensure that the youth will have stable
                 housing or living arrangements when discharged from care;

      l) any educational, health care, and disability needs of the child and the
         plan to ensure those needs are met;

      m) if a sibling of a child has been removed from the home and is in a
         different setting than the child, whether reasonable efforts have been
         made to place the child and sibling of the child together or whether
         such joint placement is contrary to the safety or well-being of the child
         or sibling; [and]

      n) if the child has a sibling, whether visitation of the child with that sibling
         is occurring no less than twice a month, unless a finding is made that
         visitation is contrary to the safety or well-being of the child or sibling[.];

      o) whether sufficient steps have been taken by the county agency to
         ensure the caregiver is exercising the reasonable and prudent
         parent standard; and

      p) whether sufficient steps have been taken by the county agency to
         ensure the child has been provided regular, ongoing
         opportunities to engage in age-appropriate or developmentally-
         appropriate activities, including:

             i) consulting the child in an age-appropriate or
                developmentally-appropriate manner about the
                opportunities to participate in activities; and

             ii) identifying and addressing any barriers to participation.

2) Another Planned Permanent Living Arrangement (APPLA) for Children
   Sixteen Years of Age or Older. APPLA shall not be utilized for any child
   under the age of sixteen. At each permanency hearing for a child who is
   sixteen years or older and has a permanency goal of APPLA, the
   following additional considerations, inquiry, and findings shall be made
   by the court:

      a) Court’s APPLA Considerations. Before making its findings
         pursuant to paragraph (D)(2)(c), the court shall consider evidence,
         which is obtained as of the date of the hearing, and entered into
         the record concerning.



                                      5
      i) the intensive, ongoing, and unsuccessful efforts made to:

           A) return the child home; or

           B) secure a placement for the child with a fit and willing
              relative, a legal guardian, or an adoptive parent;

      ii) the specific services, including the use of search
          technology and social media to find biological family
          members and kin, as well as permanency services that
          have been provided to the child that serve as the intensive
          ongoing, and unsuccessful efforts to achieve reunification,
          adoption, or placement with a guardian or a fit and willing
          relative;

      iii) the full name of at least one identified supportive adult with
           whom the child has significant connections;

      iv) how each identified supportive adult has formalized the
          connection with the child;

      v) the specific services that will be provided by the agency to
         support and maintain the connection between the child and
         identified supportive adult(s); and

      vi) the specific planned, permanent placement or living
          arrangement for the child that will provide the child with
          stability.

b) Court’s Inquiry of Child’s Desired Permanency Outcome. Before
   making its findings pursuant to paragraph (D)(2)(c), the court
   shall ask the child about the child’s desired permanency
   outcome.

c) Court’s APPLA Findings. After making all the findings of
   paragraph (D)(1) and before assigning the permanency goal of
   APPLA, at each subsequent permanency hearing, based upon the
   considerations and inquiry provided in paragraph (D)(2)(a)&(b)
   and any other evidence deemed appropriate by the court, the
   court shall state in open court on the record the following:

      i) reasons why APPLA continues to be the best permanency
         plan for the child; and

      ii) compelling reasons why it continues not to be in the best
          interests of the child to:

                             6
                                  A) return home;

                                  B) be placed for adoption;

                                  C) be placed with a legal guardian; and

                                  D) be placed with a fit and willing relative.

        [2]3) Additional findings for fifteen of last twenty-two months. If the child
            has been in placement for fifteen of the last twenty-two months, the court may
            direct the county agency to file a petition to terminate parental rights.

E. Advanced Communication Technology. Upon good cause shown, a court may
   utilize advanced communication technology pursuant to Rule 1129.

F. Family Service Plan or Permanency Plan.

        1) The county agency shall review the family service plan or permanency plan at
           least every six months, including all family finding efforts pursuant to Rule
           1149.

        2) The family service plan or permanency plan shall identify which relatives and
           kin were included in its development and the method of that inclusion.

        3) If the plan is modified, the county agency shall follow the filing and service
           requirements pursuant to Rule 1345.

        4) The parties and when requested, the court, shall be provided with the
           modified plan at least fifteen days prior to the permanency hearing.

                                                  COMMENT
         See 42 Pa.C.S. §§ 6341, 6351.
         Permanency planning is a concept whereby children are not relegated to the limbo of spending
their childhood in foster homes, but instead, dedicated effort is made by the court and the county agency
to rehabilitate and reunite the family in a reasonable time, and failing in this, to free the child for adoption.
In re M.B., [449 Pa. Super. 507, ]674 A.2d 702, 704 (Pa. Super. Ct. 1996) [quoting](quoting In re
Quick, [384 Pa. Super. 412, ]559 A.2d 42 (Pa. 1989)).
         To the extent practicable, the judge or master who presided over the adjudicatory and original
dispositional hearing for a child should preside over the permanency hearing for the same child.
         Pursuant to paragraph (A), courts are to conduct a permanency hearing every six months.
Courts are strongly encouraged to conduct more frequent permanency hearings, such as every three
months, when possible.
         The court may schedule a three-month hearing or conference. At the three-month hearing, the
court should ensure that: 1) services ordered at the dispositional hearing pursuant to Rule 1512 are put
into place by the county agency; 2) the guardian who is the subject of the petition is given access to the
services ordered; 3) the guardian is cooperating with the court-ordered services; and 4) a concurrent plan
is developed if the primary plan may not be achieved.
         A three-month hearing or conference is considered best practice for dependency cases and is
highly recommended. The court should not wait until six months has elapsed to determine if the case is

                                                        7
progressing. Time to achieve permanency is critical in dependency cases. In order to seek
reimbursement under Title IV-E of the Social Security Act, 42 U.S.C. § 601 et seq., a full permanency
hearing is to be conducted every six months, including required findings and conclusions of law on
the record pursuant to paragraph (D).
          In addition to the permanency hearing contemplated by this rule, courts may also conduct
additional and/or more frequent intermittent review hearings or status conferences that address
specific issues based on the circumstances of the case and assist the court in ensuring timely
permanency.
          Every child should have a concurrent plan, which is a secondary plan to be pursued if the primary
permanency plan for the child cannot be achieved. See Comment to Rule 1512. For example, the
primary plan may be reunification with the guardian. If the guardian does not substantially comply with
the requirements of the court-ordered services, subsidized legal guardianship may be utilized as the
concurrent plan. Because of time requirements, the concurrent plan is to be in place so that permanency
may be achieved in a timely manner.
          Pursuant to paragraph (D)(1)(h), the court is to determine whether the county agency has
reasonably satisfied the requirements of Rule 1149 regarding family finding, including the location and
engagement of relatives and kin at least every six months, prior to each permanency hearing. If the
county agency has failed to meet the diligent family finding efforts requirements of Rule 1149, the court is
to utilize its powers to enforce this legislative mandate. See 62 P.S. § 1301 et seq.; [S]see also Rules
1210(D)(8), 1242(E)(3), 1409(C), 1609(D), and 1611(C) and Comments to Rules 1242, 1408, 1409, 1512,
1514, 1515, 1609, and 1611.
          When making its determination for reasonable efforts made by the county agency, the court is to
consider family finding. See also Rules 1240(B)(6), 1242(C)(2)&(3)(b)&(c) and 1330(B)(6) and
Comments to Rules 1242, 1330, 1409, 1515, 1609, and 1611 for reasonable efforts determinations.
          See 42 U.S.C. § 675(5)(A)-(I) for development of a transition plan pursuant to paragraph
(D)(1)(k).
          Pursuant to paragraph (D)(1)(o), the county agency is to testify and enter evidence into the
record on how it took sufficient steps to ensure the caregiver is exercising the reasonable and
prudent parent standard. For the definition of “caregiver” and the “reasonable and prudent parent
standard,” see Rule 1120. Pursuant to paragraph (D)(1)(p), when documenting its steps taken, the
county agency is to include how it consulted with the child in an age-appropriate or
developmentally-appropriate manner about the opportunities of the child to participate in
activities. For the definition of “age-appropriate or developmentally-appropriate,” see Rule 1120.
These additions have been made to help dependent children have a sense of normalcy in their
lives. These children should be able to participate in extracurricular, enrichment, cultural, and
social activities without having to consult caseworkers and ask the court’s permission many days
prior to the event. See also Preventing Sex Trafficking and Strengthening Families Act (P.L. 113-
183), 42 U.S.C. §§ 675 and 675a (2014).
          Pursuant to paragraph (D)(2), there are additional considerations, inquiries, and findings
when the court conducts a permanency hearing for a child, who is sixteen years of age or older
and has a permanency plan of APPLA. APPLA should only be utilized as a permanency plan
when all other alternatives have been exhausted. Even after exhaustive efforts have been made,
the county agency should identify at least one supportive adult to be involved in the life of the
child. Diligent efforts to search for relatives, guardians, adoptive parents, or kin are to be utilized.
See Rule 1149 on family finding. Independent living services should also be addressed. Under
paragraph (D)(2)(a)(i)(B), a fit and willing relative may include adult siblings.
          Pursuant to paragraph (D)(2)(b), the court is to engage the child in conversation to
ascertain the child’s desired permanency outcome. The conversation is to be between the child
and the court, not the guardian ad litem answering for the child.
          After all the requirements of paragraph (D)(1) and (D)(2)(a) and (b) have been made, the
court is to state in open court on the record the specific reasons why APPLA continues to be the
best permanency plan for the child and the compelling reasons why it continues not to be in the
best interests of the child to return home or be placed for adoption, with a legal guardian, or with
a fit and willing relative. See paragraph (D)(2)(c). The standards of this rule make choosing the
plan of APPLA difficult to ensure that it is the last alternative available for the child. Additionally,
this rule requires the court to state its finding in open court on the record. If the court takes a

                                                     8
case under advisement, it is to continue the hearing until it is ready to make these findings. The
time requirements of the Rules are to be followed when taking a case under advisement.
         Pursuant to paragraph (D)([2]3), a “petition to terminate parental rights” is a term of art used
pursuant to 23 Pa.C.S. § 2511 and Pa.[R.]O.C. Rule 15.4 to describe the motion terminating parental
rights. This does not refer to the “petition” as defined in Pa.R.J.C.P. 1120.
         The court is to move expeditiously towards permanency. A goal change motion may be filed at
any time.
         [In addition to the permanency hearing contemplated by this rule, courts may also conduct
additional and/or more frequent intermittent review hearings or status conferences, which
address specific issues based on the circumstances of the case, and which assist the court in
ensuring timely permanency.]
         A President Judge may allow Common Pleas Judges to “wear multiple hats” during a proceeding
by conducting a combined hearing on dependency and Orphans’ Court matters. See 42 Pa.C.S. §
6351(i); see also In re Adoption of S.E.G., [587 Pa. 568, ]901 A.2d 1017 (Pa. 2006), where involuntary
termination occurred prior to a goal change by the county agency.
         For family service plan requirements, see 55 [PA CODE]Pa. Code §§ 3130.61 [&]and 3130.63.
         [See 42 U.S.C. § 675(5)(A)-(H) for development of a transition plan pursuant to paragraph
(D)(1)(k).]
         See Rule 1136 regarding ex parte communications.
         See Rule 1610 for permanency hearing for children over the age of eighteen.

         Official Note: Rule 1608 adopted August 21, 2006, effective February 1, 2007. Amended
December 18, 2009, effective immediately. Amended April 21, 2011, effective July 1, 2011. Amended
April 29, 2011, effective July 1, 2011. Amended October 21, 2013, effective December 1, 2013.
Amended July 13, 2015, effective October 1, 2015. Amended December 9, 2015, effective January 1,
2016.

Committee Explanatory Reports:

        Final Report explaining the provisions of Rule 1608 published with the Court’s Order at 36 Pa.B.
5571 (September 2, 2006). Final Report explaining the amendments to Rule 1608 published with the
Court’s Order at 40 Pa.B. 21 (January 2, 2010). Final Report explaining the amendments to Rule 1608
published with the Court’s Order at 41 Pa.B. 2319 (May 7, 2011). Final Report explaining the
amendments to Rule 1608 published with the Court’s Order at 41 Pa.B. 2430 (May 14, 2011). Final
Report explaining the amendments to Rule 1608 published with the Court’s Order at 43 Pa.B. 6658
(November 9, 2013). Final Report explaining the amendments to Rule 1608 published with the Court’s
Order at 45 Pa.B. 3987 (July 25, 2015). Final Report explaining the amendments to Rule 1608
published with the Court’s Order at - Pa.B. - (-).




                                                    9